NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ROBERT E. DALY and                        )
BRIDGET MCNEFF-DALY,                      )
                                          )
              Appellants,                 )
                                          )
v.                                        )    Case No. 2D17-3577
                                          )
PHH MORTGAGE CORPORATION,                 )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 12, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing), for
Appellant.

Robert E. Daly and Bridget McNeff-Daly,
pro se.

Adam J. Knight and Jacqueline Simms
Petredis of Burr & Forman LLP, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.

LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.